DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 3-6, 9-12 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yen et al (US 2020/0310842) in view of Moudy et al (US 2016/0300135).
Claims 1, 7 and 13,Yen teaches a conference recording method, a data processing device and a non-transitory storage medium comprising: 
obtaining a multimedia file corresponding to a conference, wherein the multimedia file comprises video data and audio data = X1 (the audio and video sentiment analysis system can record user data for a plurality of users, [0133] where some are happy. Others are upset, [0135-0139]; This persistent virtual world or virtual environment may enable one or more players to interact with the virtual world and with each other in a synchronous and/or asynchronous manner, [0061].  Please see X1 further below for further analysis on the use of conference); 
recognizing posture language of each person from the video data of the multimedia file; (The audio and video sentiment analysis system can perform facial recognition and identify a sentiment on a facial recognition change 610, a smile, open eyes, eye tracking going from one feature to the next,… indicates a happy game developer and/or game player… identify word choice 612 of a user to indicate sentiments, such as "success" for a satisfied user, and profanity for an upset user, [0126]); and 
extracting facial features of each person from the video data, (a user's facial features into sentiment and emotion categories, such as frustrated, excited, neutral, happy, and/or the like, [0042]) and extracting voice features of each person from the audio data of the multimedia file; (voice tone or voice volume, [0010]);
identifying personal identity information of each person according to the facial features (utilizing the characteristics identification module 224 to identify user data, i.e., sentiment, [0074-0075]; translate a user's facial features into sentiment and emotion categories, such as frustrated, excited, neutral, happy, and/or the like, [0042]) and the voice features of each person; (voice tone or voice volume, [0010]); 
(Transcribe audio into text, Fig. 3, 312 and [0103]).
outputting the posture language, the personal identity information, and the text information corresponding to the person. (the neural network can output an indication of whether the user appears frustrated or unhappy… The neural network of the sentiment analysis module 220 can output a probability of a sentiment (e.g., 80% likelihood that the user is happy) and/or a selection of a sentiment (e.g., happy), [0070]; output of voice tone, [0075] where The audio and video sentiment analysis system can transcribe an audio stream and identify word choice 612 of a user to indicate sentiments, such as "success" for a satisfied user, and profanity for an upset user, [0126]) where The sentiment analysis module 220 can receive an indication from the characteristic identification module and determine a sentiment according to the characteristics identified. For example, the characteristics identification module 224 may identify the change in voice tone, and the sentiment analysis module 220 can identify that the user is yelling and unhappy, [0069-0072]).
	X1: While Yen, via figs. 8A and 8B,  teaches the audio and video sentiment analysis system can record user data for a plurality of users, [0133] where some were happy. Others are upset, [0135-0139]; This persistent virtual world or virtual environment may enable one or more players to interact with the virtual world and with each other in a synchronous and/or asynchronous manner, [0061].  This appears to be a multi-party communication session though the current term “conference” in the claim 
To support his obviousness and to avoid any dispute whether Yen’s teaching is applicable to the conferencing environment,  Moudy who teaches a conferencing system where Moudy teaches “The image/video feedback analyzer 1040 may include, for example, image data and/or video data processors 1041 to receive and process image or video files or streaming video, a facial recognition processor 1042 configured to identify specific users from image or video data by comparing the video feedback data to a previously stored data stores of user images or videos, and facial expression and/or gesture analyzers 1043 to analyze image or video data of a user and determine sentiments and/or sentiment levels based on the user's expressions, gestures, posture, eye movement, etc., [0127].
Therefore it would have been obvious to the ordinary artisan before the effective filing date to modify the teaching of Yen to include the teaching of Moudy for the purpose of providing the broader application of user sentiment tracking to a variety of different environments, i.e., conference or classroom, for greater communication of users’ behaviors and activities.
Claims 2, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yen in view of Moudy and further in view of Lee et al (US 2016/0353165), HE et al (US 2019/0080433), TAE et al (US 2019/0361830), and Tannhauser et al (US 2013/0222386 = Tann)

separating the video data and the audio data from the multimedia file when the multimedia file is obtained from a capture device (Yen does not but Lee teaches: video processing process may for example include demultiplexing for separating a stream into sub streams such as a video signal, an audio signal, [0072]) ; 
sharpening the face information when the video data comprises the face information; (Yen does not but HE teaches via Fig. 3, [0053-0054]

    PNG
    media_image1.png
    310
    782
    media_image1.png
    Greyscale

sharpening the posture information when the video data comprises the posture information; (Yen does not but TAE  teaches “scaling for changing a resolution of a video signal, noise reduction for improving image quality, detail enhancement, frame refresh rate conversion, [0062]”);  

“The audio process performed… change or compensation for a sound image; improvement of sound quality; cross-talk canceling; audio-level amplification, [0062”; and 
obtaining another multimedia file from the capture device when the video data does not comprise the face information, and the audio data does not comprise the voice.   (Yen does not but TANN  teaches “opening a new video stream or displaying a new still picture, closing the display window of a video stream or still picture, switching off …, image freezing or blanking, audio muting or volume control, [0265]”).
Therefore it would have been obvious to the ordinary artisan before the effective filing date to modify the teaching of Yen to include the teachings of Lee, He, Tae and Tann for the purpose of providing more quality of service and greater enjoyment   for communication of users’ behaviors and activities.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949. The examiner can normally be reached Reg. Sched. 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 570-272-7530. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUNG-HOANG J NGUYEN/Primary Examiner, Art Unit 2651